DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: [0012] and [0038] recite the limitation “a folding line that extends outside the valve portion in substantially parallel to the straight line on an opposite side to a center of the groove in a transverse direction across the straight line”.
The Examiner notes that it is unclear how the folding line can extend in a substantially parallel direction to the straight line while also extending in a transverse direction across the straight line and consequently requests an amendment be made in order to clarify what is meant by this limitation. See also the 112(b) rejection below. 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: L10 of the claim recites “to serves as a score line” but should recite “to serve as a score line” in order to be grammatically correct.
Claim 1 is objected to because of the following informalities: L15 of the claim recites “a folding line that extends outside the valve portion in substantially parallel to…” but should recite “a folding line that extends outside the valve portion in a substantially parallel direction to
Claim 3 is objected to because of the following informalities: L2 of the claim recites “wherein the valve portions and the grooves” but should recite “wherein the valve portion and the groove” in order to have corrected antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it recites the limitation “a folding line that extends outside the valve portion in substantially parallel to the straight line on an opposite side to a center of the groove in a transverse direction across the straight line”.
The Examiner notes that it is unclear how the folding line can extend in a substantially parallel direction to the straight line while also extending in a transverse direction across the straight line.
Claims 2-8 are dependent on Claim 1 and therefore are rejected under 112(b) for the reasons set forth above.

The Examiner further notes that the language of Claim 1 appears in the instant specification and consequently upon the amendment of Claim 1 to overcome the 112(b) rejection above, an amendment should be made to the instant specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihara et al. (JP 2002-367583A, cited on the IDS dated February 21, 2020, see also EPO machine generated English translation provided with this Office Action).
Regarding Claim 1, Yoshihara discloses in Figs. 11-14 a sealing plate (2) ([0005]-[0006], [0026]), comprising:

wherein the explosion-proof valve (25, 26, 27, 28) comprises
a thin plate portion (20) that is formed in a part of the plate (2) that is thinner than the plate (2) ([0026], see annotated Fig. 11 provided below), 

    PNG
    media_image1.png
    283
    650
    media_image1.png
    Greyscale

a valve portion (27, 28) that is formed by partially projecting the thin plate portion in a thickness direction (see annotated Fig. 11 provided above) and,
a groove (25, 26) that is drawn as a boundary between the valve portion (27, 28) and the thin plate portion (see annotated Fig. 12 provided below [0007], [0026]-[0028]), 
the groove (25, 26) does not enclose the valve portion (27, 28) completely and both end portions of the groove (25, 26) are isolated away from each other (Figs. 12 and 14, [0026]-[0027]), 
the end portions are aligned with a straight line passing through the valve portion (27, 28) (see annotated Fig. 12 provided below),
the sealing plate (2) further comprises

a rupturable portion between the straight line passing through the end portions of the groove (25, 26) and the folding line that is ruptured after the groove (25, 26) is ruptured (Fig. 14, see annotated Fig. 12 provided below), and
the valve portion (27, 28) is bent along the folding line to open the explosion-proof valve (25, 26, 27, 28) when the rupturable portion is ruptured after the groove (25, 26) is ruptured (Fig. 14, [0026]-[0027]).

    PNG
    media_image2.png
    365
    497
    media_image2.png
    Greyscale

	The Examiner notes that the limitation “to enhance a bending rigidity” is intended use and therefore is not given any patentable weight aside from the structure required to perform such function.

	Furthermore, the Examiner notes that the limitation “to serve as a score line” is intended use and therefore is not given any patentable weight aside from the structure required to perform such function.
Thus, because Yoshihara discloses a groove (25, 26) that is drawn as a boundary between the valve portion (27, 28) and the thin plate portion (Fig. 12, [0026]-[0028]), such reads on the limitation “to serve as a score line”. 
Regarding Claim 2, Yoshihara discloses all of the limitations as set forth above. Yoshihara further discloses in Figs. 11 and 13 wherein a thickness of the valve portion (27, 28) is identical to a thickness of the thin plate portion (see annotated Fig. 11 provided above), and the valve portion (27, 28) has an arcuate cross-section to protrude toward outside of the container (1, 2) (Figs. 1, 11 and 13).
Regarding Claim 3, Yoshihara discloses all of the limitations as set forth above. Yoshihara further discloses wherein the valve portion (27, 28) and the groove (25, 26) are formed symmetrically with each other with respect to the center of the groove (25, 26) in the transverse direction (Fig. 12).
Regarding Claim 4, Yoshihara discloses all of the limitations as set forth above. Yoshihara further discloses wherein the grooves (25, 26) are formed symmetrically with each other are overlapped with each other at the center (Figs. 12 and 14, [0026]-[0028]).
Claim 5, Yoshihara discloses all of the limitations as set forth above. Yoshihara further discloses wherein the thin plate portion (see annotated Fig. 11 provided above) is formed by depressing the plate (2) ([0020]-[0021]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (JP 2002-367583A, cited on the IDS dated February 21, 2020, see also EPO machine generated English translation provided with this Office Action), as applied to Claim 1 above, and further in view of Okutani et al. (US PGPub 2014/0023890).
Claim 7, Yoshihara discloses all of the limitations as set forth above. Yoshihara further discloses wherein the thin plate portion (see annotated Fig. 11 provided above) is formed by depressing the plate (2) ([0020]-[0021]).
However, Yoshihara does not disclose a bead formed on a top surface or a bottom surface of the plate to enclose the thin plate portion. 
Okutani teaches in Figs. 3A-C and 4B a sealing plate comprising an explosion-proof valve (25) that is formed on a part of a plate (20) serving as an outer shell of a container (21) of a sealed battery (10), and that is opened by a pressure rise in the container (21) ([0048]-[0049])
wherein the explosion-proof valve (25) comprises a thin plate portion that is formed in a part of the plate (20) and that is thinner than the plate (20), wherein the thin plate portion is formed by depressing (i.e. forging) the plate (20) ([0066]).
Okutani further teaches wherein a bead is formed on a bottom surface of the plate (20) to enclose the thin plate portion in order to account for the moving metal during formation of the thin plate portion in the plate (20) ([0066], see annotated Fig. 4B provided below).

    PNG
    media_image3.png
    344
    1119
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to form a bead on a bottom surface of the plate of Yoshihara to enclose the thin plate portion of Yoshihara, as taught by Okutani, in order to account for the moving metal during formation of the thin plate 
Regarding Claim 8, modified Yoshihara discloses all of the limitations as set forth above. Modified Yoshihara further discloses wherein the thin plate portion (see annotated Fig. 11 of Yoshihara and Fig. 4B of Okutani provided above) is formed at an intermediate level within a total thickness of a thickness of the plate (2 of Yoshihara, see corresponding 20 of Okutani) and a thickness of the bead (see annotated Fig. 4B of Okutani provided above).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 112(b) rejection above is overcome. 
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claim 6 is directed to the sealing plate set forth above, wherein a ratio of a second length N to a first length D falls within a range from 18 to 42%, provided that the first length D is an opening range of the valve portion in a direction perpendicular to the straight line, and that the second length N is a distance between the straight line passing through the end portions and the folding line.
The closest prior art is considered to be Yoshihara et al. (JP 2002-367583A, cited on the IDS dated February 21, 2020, see also EPO machine generated English translation provided with this Office Action), as applied to Claim 5 above, and further in view of Sodeyama et al (US PGPub 2020/0243822, which has a foreign priority date of September 9, 2015).
Claim 6, Yoshihara discloses all of the limitations as set forth above. Yoshihara further discloses a desire for the explosion-proof valve (25, 26, 27, 28) to be reliably broken when a set breaking pressure is exceeded while ensuring rigidity that does not interfere with normal handling even when the set breaking pressure is low ([0005]) and for the valve portion (27, 28) to be left on the sealing plate (2) after breaking without falling off ([0028]).
Moreover, Yoshihara discloses wherein the explosion-proof valve (25, 26, 27, 28) has an opening ratio (Figs. 12 and 14).
However, Yoshihara does not disclose wherein a ratio of a second length N to a first length D falls within a range from 18 to 42%, provided that the first length D is an opening range of the valve portion in a direction perpendicular to the straight line, and that the second length N is a distance between the straight line passing through the end portions and the folding line.
Sodeyama teaches in Fig. 2 a battery comprising an explosion-proof valve (15) formed on a part of a plate (14) serving as an outer shell of a container (11) of a sealed battery, and that is opened by a pressure rise in the container (11) ([0031]), wherein the explosion-proof valve (15) comprises a valve portion (11Sb) and a groove (11Gv), wherein the groove (11Gv) does not enclose the valve portion (11Sb) completely and both end portions of the groove (25, 26) are isolated away from each other (Fig. 2, [0037]).
Sodeyama further teaches wherein an opening angle of the groove (11Gv) with respect to a center of the valve portion (11Sb) may be optimized ([0040]-[0043]).
 Specifically, Sodeyama teaches wherein the opening angle of the groove (11Gv) with respect to a center of the valve portion (11Sb) is 0.5 degrees or more and 56 degrees or less in 
Thus, it would have been obvious to one of ordinary skill in the art to optimize the opening angle of the groove of Yoshihara, as taught by Sodeyama, in order to form an explosion-proof valve for a battery that is reliably broken when a set breaking pressure is exceeded while ensuring rigidity that does not interfere with normal handling even when the set breaking pressure is low and is left on the sealing plate after breaking without falling off, as desired by Yoshihara, while preventing the battery from rupturing when an abnormal heat is externally applied to the battery.
However, Sodeyama does not recognize the variables N and D, wherein the first length D is an opening range of the valve portion in a direction perpendicular to the straight line, and that the second length N is a distance between the straight line passing through the end portions and the folding line and consequently does not teach or suggest wherein a ratio of a second length N to a first length D falls within a range from 18 to 42%.
The Examiner notes that the instant specification discloses in Table 1 that when a ratio of a second length N to a first length D falls within a range from 18 to 42%, provided that the first length D is an opening range of the valve portion in a direction perpendicular to the straight line, and that the second length N is a distance between the straight line passing through the end portions and the folding line, the explosion-proof valve of the sealing plates was not opened until subjected to the repeated stress more than 30,000 times ([0060]-[0066], see Examples 1-4).

Thus, the ratio of a second length N to a first length D is not simply routine optimization and consequently, it would not have been obvious to one of ordinary skill in the art to form the explosion-proof valve of Yoshihara such that a ratio of a second length N to a first length D falls within a range from 18 to 42%, provided that the first length D is an opening range of the valve portion in a direction perpendicular to the straight line, and that the second length N is a distance between the straight line passing through the end portions and the folding line, with reasonable expectation that such would successfully achieve an explosion-proof valve that is not opened until subjected to the repeated stress more than 30,000 times, as achieved by the claimed invention. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein a ratio of a second length N to a first length D falls within a range from 18 to 42%, provided that the first length D is an opening range of the valve portion in a direction perpendicular to the straight line, and that the second length N is a distance between the straight line passing through the end portions and the folding line” in combination with all of the other claim limitations taken as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        February 7, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
February 10, 2022